Citation Nr: 1618223	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-46 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to exposure to herbicides.

2.  Entitlement to service connection for a kidney disability, to include as due to exposure to herbicides.

3.  Entitlement to service connection for a hair loss, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran raised the issues of entitlement to service connection for hypertension, arthritis, and a psychiatric disorder, to include bipolar disorder, at the February 2016 hearing before the Board.  A claim for benefits must be submitted on the application form prescribed by VA.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the VA, regardless of the type of claim or posture in which the claim arises).  Accordingly, the Veteran's statements are considered an "intent to file a claim for benefits" and the RO must provide the Veteran with the appropriate standardized form to file a claim. 

The issues of entitlement to service connection for an enlarged prostate and a kidney disorder, to include as due to exposure to herbicides, are addressed in the Remand portion of the decision below.


FINDING OF FACT

The evidence of record does not show hair loss related to the Veteran's military service.



CONCLUSION OF LAW

The criteria for service connection for hair loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran seeks service connection for hair loss, which he states is due to in-service exposure to Agent Orange.  The Veteran testified before the Board in February 2016, that he first started losing his hair when he was in his early 30s.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury incurred, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may also be presumed for certain diseases, if a veteran was exposed to an herbicide agent, including Agent Orange, during service, and the disease manifested to a degree of ten percent or more any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e) (2015).  Loss of hair is not a disease subject to presumptive service connection due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

The Veteran's service treatment records do not show any treatment or diagnosis of hair loss.  A May 1970 separation examination report indicated the Veteran's head, face, neck and scalp were normal.  

Further, the evidence does not show the Veteran was exposed to herbicides in service.  The Veteran has stated that he was exposed to herbicides when he served in South Korea as a civil engineer.  He stated that he worked around hangers and the flight line pouring concrete.  The Veteran stated he went near barrels, which might have had chemicals in them.  

Department of Defense has provided a list of units recognized as having served in areas along the Korean Demilitarized Zone (DMZ).  Veterans assigned to one of these units are presumed to have been exposed to herbicide agents.  The Veteran's assigned units, however, are not among the list of units recognized as having served in areas along the DMZ.

In an August 2008 response to an inquiry as to the Veteran's exposure to herbicides in service, the Joint Services Records Research Center stated, "no record of exposure to herbicides."  In an October 2008 response, the director of the U.S. Armed Services Center for Unit Records Research stated,

Osan Air Base is located approximately 48 miles south of the Korean Demilitarized Zone (DMZ).  However, we cannot document or verify that [the Veteran] was exposed to herbicides while stationed at Osan Air Base, Korea.  We researched the available historical records submitted by the 557 Civil Engineering Squadron (CES) and the 6314 CES.  The histories do not document any herbicide spraying, testing, storage or transportation at Osan Air Base, Korea.  Additionally, the records do not document the presence of Agent Orange barrels or fumes.

According to military records, herbicides were used in Korea between 1967-1969.  The documentation states that chemical herbicides were used along the Southern Boundary of the Demilitarized Zone (DMZ), during 1967-1969, by Republic of Korea (ROK) Armed Forces as part of counter-infiltration operations.  The spraying was conducted by ROK personnel using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although ROK personnel were advised in the use of herbicides by U.S. Army Non-Commissioned Officers (NCO), no U.S. personnel are known to have been actually involved in the application.  The records stated that Agent Orange was used from April 1968 through July 1969.

The evidence does not show the Veteran may be presumed to have been exposed to herbicides in service, or that he was directly exposed to herbicides.

The Board has considered the Veteran's lay statements regarding Agent Orange exposure.  As a lay person, the Veteran's statements are competent evidence to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran's statements are competent evidence to speak of his experiences during service, the Veteran has not provided testimony that he actually saw Agent Orange or any other type of herbicide agent being used.  He stated that he was near barrels which may have contained Agent Orange, but he did not know what was inside the barrels.  In addition, there is no evidence that corroborates the Veteran's assertions that herbicides were used to exfoliate the area in and around Osan Air Force Base in Korea. 

Further, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's hair loss is related to service.  The Veteran's service treatment records do not reflect any complaints or treatment for hair loss.  The Veteran stated that his hair loss began when he was in his late 30s.  The Veteran's discharge from service was in 1970, when he was 26 years old.  There are no medical opinions of record linking the Veteran's hair loss to service.  The Veteran has asserted that his hair loss is related to exposure to Agent Orange in service.  As discussed above, the Board finds that the Veteran was not exposed to herbicides in service.  Further, as a lay person, the Veteran's statements are not competent evidence sufficient to establish the etiology of his hair loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, service connection for hair loss is not warranted, as the most probative evidence does not show that the Veteran's current hair loss is related to his active duty.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for loss of hair, to include as due to exposure to Agent Orange, is denied.


REMAND

The Board finds that the issues of entitlement to service connection for an enlarged prostate and a kidney disability must be remanded.  VA treatment records pertinent to the claims from the VA Medical Center in San Antonio dated between May 2004 and May 2015, have been added to the Veteran's claims files and were not considered in the RO's June 2015 supplemental statement of the case.  Accordingly, the RO must review the additional evidence received and issue a new supplemental statement of the case prior to the Board's adjudication of the claims for entitlement to service connection for an enlarged prostate and a kidney disability.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Accordingly, the case is remanded for the following action:

The claim must be readjudicated, which must include consideration of all evidence received since the June 2015 statement of the case.  If the claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


